ORDER

PER CURIAM:
AND NOW, this 3rd day of March, 2000, Rubina Arora having been suspended from the practice of law before the Immigration and Naturalization Service and the Executive Office for Immigration Review for an indefinite period of time, with leave to petition for reinstatement after the expiration of two years from the effective date of the suspension by Order of the Assistant Chief Immigration Judge of the United States Department of Justice, Executive Office for Immigration Review, Falls Church, Virginia, dated September 12, 1996; the said Rubina Arora having been directed on December 22, 1999, to inform this Court of any claim she has that the imposition of the identical or comparable discipline in this Commonwealth would be unwarranted and the reasons therefor; and upon consideration of the responses filed, it is
ORDERED that Rubina Arora is suspended from the practice of law in this Commonwealth for an indefinite period of time, retroactive to December 1,1996, with leave to petition for reinstatement after the expiration of two years from the effective date of this Order. Respondent shall comply with all the provisions of Rule 217, Pa.R.D.E.